United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.Q., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Jackson, MI, Employer
__________________________________________
Appearances:
Stephen Larkin, for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 17-1302
Issued: March 12, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 28, 2017 appellant, through her representative, filed a timely appeal from a
March 3, 2017 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective March 3, 2017.
FACTUAL HISTORY
On January 20, 2015 appellant, then a 64-year-old driver, filed a traumatic injury claim
(Form CA-1) alleging that on December 31, 2014, she was struck by a “power ox,” a mail
moving machine, which knocked her down and caused foot, leg, back, and elbow injuries. The
medical evidence reflects that she was treated in an emergency room by Dr. Brett A. Gamma, a
Board-certified emergency room physician, on December 31, 2014, for right foot and right elbow
pain. Appellant reported being knocked down by a mail moving power ox at work. An x-ray of
the right foot revealed no evidence of displaced fracture. Dr. Gamma diagnosed acute foot pain
of the right foot and arm contusion. On January 23, 2015 appellant saw Dr. Eric G. Dawson, an
orthopedic surgeon, who treated her for low back pain, right elbow pain, and headaches.
Dr. Dawson noted the December 31, 2014 incident and advised that she did not lose
consciousness. He diagnosed lumbar discopathy.
OWCP accepted appellant’s claim for sprain of the neck, thoracic spine, lumbar spine,
and unspecified site of the right elbow and forearm. Appellant stopped work on December 31,
2014 and returned on January 12, 2015. She stopped work again on January 23, 2015 and
returned to full-time duty with restrictions on March 30, 2015. OWCP paid appellant wage-loss
compensation for this period.
Appellant came under the treatment of Dr. Eric L. Weisbrot, a family practitioner, from
April 7, 2015 to May 18, 2016, for the neck and back injuries sustained at work on
December 31, 2014. She reported being struck by a “power ox” that spun out of control and
knocked her to the ground. Appellant landed on her right side, hitting her head. Her history was
significant for left foot surgery in 2012 and lumbar fusion in 2001. Dr. Weisbrot noted findings
of paracervical tenderness, restriction range of motion, increased cervicodoral discomfort, healed
thoracic spine scars, paralumbar tenderness, tenderness of the right elbow, and decreased right
hand grip strength. Diagnoses included sprains and strains of the neck, thoracic spine, lumbar
spine, and right elbow and forearm as well as unspecified thoracic, lumbosacral, and cervical
neuritis, radiculitis, and lumbar disc displacement. Dr. Weisbrot opined, within a reasonable
degree of medical certainty, that appellant’s injuries were causally related to the December 31,
2014 employment injury. He released her to return to modified-duty work and recommended
physical therapy. In duty status reports (CA-17 forms) dated April 7, 2015 to May 18, 2016,
Dr. Weisbrot restated his diagnoses and noted that appellant could return to work with
restrictions.
Diagnostic testing of record includes a July 15, 2015 magnetic resonance imaging (MRI)
scan of the lumbar spine showing a prior L5-S1 posterior spinal decompression and fusion, mildto-moderate bilateral foraminal narrowing, and multilevel degenerative changes greatest at L2-3.
A July 28, 2015 MRI scan of the cervical spine revealed mild degenerative disc disease, facet
disease, and neural foraminal narrowing at C3-4.

2

On April 20, 2016 Dr. Weisbrot noted diagnoses of lumbar disc displacement, lumbar
radiculopathy, lumbar sprain/strain, cervical neuritis, cervical sprain/strain, and right elbow
strain and sprain. He related the history of injury and opined that appellant’s work-related
actions directly caused the injuries. Dr. Weisbrot noted that when one was hit unexpectedly it
caused the body to jerk and move in an uncontrolled manner. The sudden movement caused
various muscles in appellant’s back and neck to quickly tighten as a reflex. Dr. Weisbrot noted
that the second impact to the body when it hits the floor would cause sprained and strained
tendons and ligaments. He noted that appellant had low back surgery in 2002 where she
underwent a L5 fusion, but indicated that she was asymptomatic for over 10 years after surgery
until this injury. Dr. Weisbrot noted that, with a sprain or strain injury of the muscles of the
back, the lumbar vertebrae would lose juxtaposition with one another. This would cause extra
strain to annular fibers of the intervertebral discs which would allow the nucleus pulposus to
bulge or protrude causing irritation and inflammation of the nerve root and radiating pain in the
legs. Dr. Weisbrot indicated that the MRI scan revealed degenerative changes and opined that
exacerbation of degenerative arthritis changes was also causally related to the work injury. He
asked that all diagnoses be accepted as causally related to her injury.
In a May 18, 2016 report, Dr. Weisbrot again asked that appellant’s accepted conditions
be expanded to include lumbar disc disorder with radiculopathy, cervical disc displacement,
cervical radiculopathy, and exacerbation of an arthritic condition. He noted that she had
benefited from her treatment and recommended an electromyogram (EMG) and nerve
conduction velocity (NCV) study, and a functional capacity evaluation (FCE).
On May 24, 2016 OWCP referred appellant to Dr. Stuart J. Gordon, a Board-certified
orthopedist, to determine whether the accepted conditions had resolved and whether the
employment injury caused any additional conditions. In a June 8, 2016 report, Dr. Gordon
indicated that he reviewed the records provided and he performed a physical examination. He
noted findings on examination of the cervical spine, lumbar spine, left upper extremity, and right
upper extremity revealed no abnormalities. With respect to the right elbow, he noted that
appellant complained of pain through the lateral epicondyle region. Dr. Gordon noted x-rays of
the cervical spine, with flexion-extension revealed spondylitic change. Radiographs of the
lumbar spine with flexion-extension revealed pedicle screw instrumentation at L5-Sl and multilevel degenerative disease. Radiographs of the right elbow, right hand, and thoracic spine
revealed degenerative disease. Dr. Gordon diagnosed preexisting cervical, thoracic, lumbar
degenerative disease, unrelated; preexisting lumbar fusion, L5-S1, unrelated; preexisting
degenerative disease right elbow and wrist, unrelated; December 31, 2014 chronic cervical,
thoracic, and lumbar strain at maximum medical improvement (MMI); right elbow strain; and
post-traumatic lateral epicondylitis, neurologic symptomology, right upper extremity. He
concluded, with a reasonable degree of medical probability, that the only significant, objective
findings were degenerative changes on radiographs. Dr. Gordon opined that there was no
additional indication for therapy or chiropractic treatment. He recommended EMG and NCV
studies of the right upper and lower extremities and lower extremity to assess the tremors in the
right thumb and her left lower extremity complaints and an FCE. Dr. Gordon opined that
appellant could work full time with restrictions. He further indicated that she was not at MMI.
In a work capacity evaluation (OWCP-5c) dated June 8, 2016, Dr. Gordon noted that appellant
could work full time, eight hours per day, with restrictions. He again noted that she had not
reached MMI.
3

Appellant underwent ultrasound examination on June 9, 2016 which revealed no
sonographic evidence of compromise of the bilateral posterior tibial nerves suggesting Tarsal
tunnel syndrome.
Appellant submitted a July 7, 2016 report from Dr. Weisbrot who reviewed Dr. Gordon’s
report and disagreed with his findings. Dr. Weisbrot indicated that Dr. Gordon did not offer any
medical support or rationale for discontinuing physical therapy. Rather, he clearly indicated that
appellant had residuals as he recommended EMG and NCV testing. Dr. Weisbrot noted that the
injury did not cause the degenerative changes, but indicated that the changes were aggravated by
her being knocked down by the power ox at work. He noted that appellant had not reached
MMI. In a duty status report (Form CA-17), dated July 21, 2016, Dr. Weisbrot noted that she
could continue to work full time with restrictions.
On August 5, 2016 the employing establishment offered appellant a part time, two hours
per day position as a scanner subject to restrictions. Appellant accepted the position and began
working part time as a scanner two hours per day effective August 22, 2016.3
In a report dated October 6, 2016, Dr. Weisbrot indicated that a July 8, 2016 EMG
revealed electrophysiologic evidence of C6 nerve root pathology bilaterally.4 He noted that
appellant was not at MMI. Dr. Weisbrot further noted that the FCE was performed and she did
not meet the strength requirements to return to work as a truck driver. Appellant could continue
to work with restrictions. On October 24, 2016 Dr. Weisbrot diagnosed thoracic or lumbosacral
neuritis or radiculitis, sprain, and strain of the right elbow/forearm, neck, thoracic spine, and
lumbar spine. He opined that appellant had not reached MMI and further treatment was
medically necessary. Dr. Weisbrot continued her on modified duty for two-hour shifts per day.
On October 14, 2016 appellant underwent ultrasound examination of the bilateral wrists
which revealed sonographic evidence of compromise of the right median nerve suggesting
entrapment.
On November 15, 2016 OWCP referred appellant, along with a statement of accepted
facts (SOAF) and a list of questions, to Dr. Robert A. Smith, a Board-certified orthopedist, to
determine the extent of any residuals or disability due to the accepted conditions. In a
December 9, 2016 report, Dr. Smith related her history and reported findings on examination.
Appellant’s gait and station were normal. Examination of the neck and back revealed no finding
of spasm, atrophy, trigger points, or deformity. Active range of motion was satisfactory and
functional without spasm or rigidity. Dr. Smith noted that the elbow revealed no deformity or
instability, active motion was essentially full except for the last five degrees of extension which
appellant hesitated to do because of stated pain complaints. Neurologic examination from an
objective standpoint was normal, although appellant reported painful paresthetic sensations
around the base of her right thumb. Dr. Smith noted that there were no residual factors of
3

The record indicates that appellant’s medical restriction did not change, but instead, the amount of work
available from the employing establishment within her restrictions changed. OWCP paid her compensation for
wage loss resulting from her reduced work hours.
4

The record contains the July 8, 2016 EMG testing.

4

disability or impairment with respect to the accepted conditions as a consequence of the
December 31, 2014 employment injury. He opined that appellant’s symptoms were the result of
chronic degenerative disease unrelated to this accident either directly or by aggravation,
precipitation, or acceleration. Dr. Smith noted that the accepted conditions outlined in the SOAF
were medically related to the subjective loss by direct causation. He indicated that, based on the
benign clinical findings noted on examination, these conditions had resolved without residuals.
Dr. Smith further opined that there was no specific, current evidence that appellant continued to
have right elbow post-traumatic lateral epicondylitis. He noted that there was no need for further
treatment or surgery that would be indicated for any of the resolved conditions resulting from the
work injuries. Dr. Smith advised that appellant had no total or partial disability due to any of the
resolved accepted conditions. He further indicated that she did not require any work restrictions
as a consequence of the work injury. Dr. Smith noted that appellant reached MMI. In an
accompanying December 9, 2016 work capacity evaluation (Form OWCP-5c), he advised that
she could work eight hours daily without restrictions.
Appellant submitted reports from Dr. Weisbrot dated November 21, 2016. Dr. Weisbrot
diagnosed unspecified thoracic or lumbosacral neuritis or radiculitis, and sprain and strain of the
right elbow/forearm, neck, thoracic spine, and lumbar spine. He opined that further medical
treatment was needed. Dr. Weisbrot continued appellant’s modified-duty restrictions.
Appellant was seen by Dr. Mark Coleman, a Board-certified anesthesiologist, on
November 30, 2016, for chronic spine pain. She reported that on December 31, 2014 she was
operating a motorized small truck when it suddenly broke and threw her to the ground knocking
her out. Dr. Coleman diagnosed lumbar post laminectomy syndrome and cervical spondylosis
without myelopathy or radiculopathy. He noted that appellant presented with a two-year history
of back pain radiating into both legs as well as right neck pain radiating into the arm. Appellant
noted being asymptomatic at the time of the accident. Dr. Coleman noted that she was currently
restricted to two hours of light-duty per day. He recommended medial branch block: right C4-5,
right C5-6, and right C6-7.
In December 19, 2016 and January 16, 2017 reports, Dr. Weisbrot noted findings of
paracervical tenderness, restricted cervical spine motion, increased cervicodorsal discomfort on
cervical spine motion, lumbar paraspinal tenderness inferiorly, and restricted lumbar spine
motion. He diagnosed unspecified thoracic or lumbosacral neuritis or radiculitis, sprain and
strain of the right elbow/forearm, neck, thoracic spine, and lumbar spine. Dr. Weisbrot noted
outcome assessment questionnaire findings and continued appellant’s modified duty with
two-hour shifts per day.
On January 30, 2017 OWCP proposed to terminate all compensation benefits finding that
Dr. Smith’s December 9, 2016 report established no continuing residuals of her work-related
conditions.
Appellant submitted January 10 and February 14, 2017 notes from Dr. Coleman who
performed cervical medial branch blocks at left C3-4, C4-5, and C5-6. Dr. Coleman diagnosed
cervical spondylosis and spondylosis without myelopathy or radiculopathy.

5

A February 13, 2017 report from Dr. Weisbrot noted no change in examination findings
and restated his previous diagnoses and recommendations.
In another February 13, 2017 report, Dr. Weisbrot responded to the January 30, 2011
proposed termination. He indicated that he wrote numerous reports requesting appellant’s case
be expanded to include cervical disc displacement, cervical radiculopathy, lumbar disc disorder
with radiculopathy, and exacerbation of a cervical spinal degenerative condition. Dr. Weisbrot
noted the causal relationship based on objective medical evidence from MRI scan reports as well
as the mechanism of injury. He advised that appellant’s diagnoses were confirmed by EMG’s of
the cervical and lumbar spine showing nerve irritation causing symptoms of radiculopathy.
Dr. Weisbrot opined that the trauma of being knocked down and hitting one’s head on the
cement floor would aggravate a prior degenerative condition. He disagreed with Dr. Smith’s
opinion that appellant’s symptoms were the result of chronic degenerative disease unrelated to
the accident. Dr. Weisbrot asserted that Dr. Smith failed to address the results of the EMG or the
MRI scan findings. He noted that Dr. Smith found that appellant reached MMI, but he only saw
her one time and there was no evidence he had her complete an outcome assessment
questionnaire. Dr. Weisbrot opined that, based on the most recent outcome assessment
questionnaire and the EMG findings, she continued to have residuals and that continued therapy
was medically necessary.
By decision dated March 3, 2017, OWCP terminated appellant’s compensation benefits
effective that date. It based its decision on the report of Dr. Smith, the second opinion physician,
who opined that her accepted work-related conditions had resolved and that her degenerative
changes were unrelated to her work injury.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of proof to justify
modification or termination of an employee’s benefits. After it has determined that, an employee
has disability causally related to his or her federal employment, it may not terminate
compensation without establishing that the disability ceased or that it was no longer related to the
employment.5 The right to medical benefits for an accepted condition is not limited to the period
of entitlement to compensation for disability. To terminate authorization for medical treatment,
OWCP must establish that appellant no longer has residuals of an employment-related condition,
which require further medical treatment.6
ANALYSIS
OWCP accepted appellant’s claim for sprain of the neck, thoracic spine, lumbar spine,
and unspecified site of the right elbow and forearm. Appellant stopped work on December 31,
2014 and eventually returned to full-time modified duty on March 30, 2015 which she continued
until August 22, 2016, when she began a part-time modified position when the employing
establishment could no longer accommodate her restrictions.
5

Kenneth R. Burrow, 55 ECAB 157 (2003).

6

Furman G. Peake, 41 ECAB 361 (1990).

6

On November 15, 2016 OWCP referred appellant for a second opinion evaluation by
Dr. Smith. In his December 9, 2016 report, Dr. Smith opined that there were no residual factors
of disability or impairment of the accepted conditions as a consequence of the December 31,
2014 employment injury. He opined that appellant’s symptoms were the result of chronic
degenerative disease unrelated to the work injury directly or by aggravation. Dr. Smith indicated
that, based on the benign examination findings, these conditions resolved without residuals. He
opined that there was no specific evidence currently to suggest that appellant continued to suffer
from post-traumatic lateral epicondylitis of the right elbow. Dr. Smith noted that further
treatment was not indicated for any of the resolved conditions. He advised that appellant had no
total or partial disability with respect to any of the resolved conditions accepted for this claim.
Dr. Smith further indicated that she did not require any work restrictions as a consequence of the
work injury and indicated that she could work full time.
The Board finds that Dr. Smith had full knowledge of the relevant facts and evaluated the
course of appellant’s condition. Dr. Smith is a specialist in the appropriate field. His opinion
represents the weight of the evidence and establishes that appellant’s work-related conditions
have resolved. Dr. Smith indicated that she did not have residuals from the conditions of sprain
of the neck, thoracic spine, lumbar spine, and unspecified site of the right elbow and forearm.
His opinion, as set forth in his report of December 9, 2016, is found to be probative evidence and
reliable. The Board finds that Dr. Smith’s opinion constitutes the weight of the medical evidence
and is sufficient to justify OWCP’s termination of wage-loss compensation and medical benefits
for the accepted conditions. There is no contemporaneous medical evidence of equal weight
supporting appellant’s claim for continuing disability and medical residuals.
Appellant submitted reports from Dr. Weisbrot dated November 21, 2016 to February 13,
2017 who diagnosed unspecified thoracic or lumbosacral neuritis or radiculitis, sprain and strain
of the right elbow/forearm, neck, thoracic spine, and lumbar spine. Dr. Weisbrot asserted that
she had impairment, needed further treatment, and required continued modified duty with twohour shifts per day. However, he did not specifically address how any continuing condition or
medical restrictions were causally related to the accepted December 31, 2014 employment
injury. The Board has found that vague and unrationalized medical opinions on causal
relationship have little probative value.7 Additionally, OWCP did not accept appellant’s
condition for thoracic or lumbosacral neuritis or radiculitis.8
On February 13, 2017 Dr. Weisbrot requested that appellant’s case be expanded to
include cervical disc displacement, cervical radiculopathy, lumbar disc disorder with
radiculopathy, and exacerbation of a cervical spinal degenerative condition. He advised that her
diagnoses were confirmed by diagnostic testing. Dr. Weisbrot disagreed with Dr. Smith’s
opinion that appellant’s symptoms were the result of chronic degenerative disease unrelated to
the accident. He noted that Dr. Smith only saw her one time. Dr. Weisbrot noted that the recent
7
Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports
not containing rationale on causal relationship are entitled to little probative value).
8

See T.M., Docket No. 08-0975 (issued February 6, 2009) (where a claimant claims that a condition not accepted
or approved by OWCP was due to an employment injury, the claimant bears the burden of proof to establish that the
condition is causally related to the employment injury through the submission of rationalized medical evidence).

7

outcome assessment questionnaire and the EMG findings revealed that appellant had continued
residuals. Although he supported that she had continuing symptoms, he did not specifically
explain how her current condition and continuing disability were causally related to the accepted
employment injuries of December 31, 2014.9 Dr. Weisbrot did not provide sufficient medical
rationale to explain why appellant continued to have residuals causally related to her
employment injury. The need for rationale is particularly important where appellant was
diagnosed with preexisting degenerative disc disease of the neck, cervical and lumbar spine, and
had prior lumbar fusion.10 Additionally, as noted above, OWCP did not accept her condition for
thoracic or lumbosacral neuritis or radiculitis and there is no evidence in the record to support
such a conclusion.
Other notes from Dr. Coleman dated November 30, 2016 to February 14, 2017,
diagnosed lumbar post laminectomy syndrome and spondylosis without myelopathy or
radiculopathy, cervical region. Appellant reported that her symptoms were the result of a
workplace accident which occurred on December 31, 2014 when she was operating a motorized
small truck when it suddenly stopped and threw her to the ground, knocking her out.11 However,
D r . Coleman did not specifically address how any continuing condition or medical
restrictions were causally related to the accepted December 31, 2014 employment injury. The
Board has found that vague and unrationalized medical opinions on causal relationship have
little probative value.12
On appeal, appellant, through her representative, asserts that OWCP improperly
terminated her benefits as she continued to have residuals of her accepted conditions. As found,
the December 9, 2016 report from Dr. Smith represents the weight of the medical evidence and
establishes that her work-related conditions have resolved. There was no contemporaneous
medical evidence of equal or greater weight supporting that appellant had continuing disability
and medical residuals of the accepted conditions. She alleges that OWCP did not properly
expand her claim to include lumbar neuritis/radiculitis, lumbar disc displacement and cervical
neuritis, and post-traumatic lateral epicondylitis. However, the Board notes that since OWCP
did not issue a final decision within 180 days of the appeal on whether these additional
conditions were causally related to the December 31, 2014 work injury, the Board does not have
jurisdiction over the matter.13 Appellant also asserts that the SOAF provided to Dr. Smith was
inaccurate as Dr. Gordon’s diagnosed post-traumatic lateral epicondylitis should have been
included as accepted. The Board notes that the SOAF properly listed the conditions that OWCP
9
See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
10

See S.C., Docket No. 17-0490 (issued June 27, 2017) (where the Board held that the need for rationale is
particularly important where the evidence indicated that appellant had a preexisting condition).
11

This report appears to be based on an inaccurate history as initial medical reports of record do not indicate that
appellant experienced a loss of consciousness on December 31, 2014. See Leonard J. O’Keefe, 14 ECAB 42, 48
(1962) (where the Board held that medical opinions based upon an incomplete history have little probative value).
12

Jimmie H. Duckett, supra note 7.

13
See 20 C.F.R. § 501.2(c). This decision does not preclude appellant from seeking a final adjudication from
OWCP on this separate matter.

8

accepted as employment related. OWCP has not accepted the claim for post-traumatic lateral
epicondylitis. Thus, this condition was not included in the SOAF. Dr. Smith properly based his
opinion on accepted conditions as accurately related in the SOAF. Appellant asserts that the
claims examiner was retaliatory and did not properly handle her claim. The record does not
support this allegation. There is no evidence that OWCP improperly developed the claim. As
explained, OWCP met its burden of proof in terminating appellant’s wage-loss compensation
and medical benefits.
CONCLUSION
The Board finds that OWCP has met its burden of proof to terminate appellant’s wageloss compensation and medical benefits, effective March 3, 2017.
ORDER
IT IS HEREBY ORDERED THAT the March 3, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 12, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

